Case 1:20-cv-00098-CG-MU Document1 Filed 02/20/20 Pageilof7 PagelD#:1

No-cv- %§- (-ud
a arty Vix eee

en eae aS

Lovey ZL Bite

Y209 Reolho or

1 ohile / AL

ZLess

PSI GQa-2t >?

Corey — Dine) et es

 

HET: T WG! Oe $44 9s

bs

Sie
Case 1:20-cv-00098-CG-MU Document1 Filed 02/20/20 Page2of7 PagelD#: 2

SSS MHerrran Tieecas

PA Dib ie JAe
Al,

 
Case 1:20-cv-00098-CG-MU Document1 Filed 02/20/20 Page3of7 PagelD#: 3

df

Lirias)
ALALAAA

Herwan Thor aS

A Lh BAM /t

 
Case 1:20-cv-00098-CG-MU Document1 Filed 02/20/20 Page4of7 PagelD#: 4

‘§$,860,008
3,250,

1998

ge — Aoo §

The dofendaat ae on Judge 4o~ she Hobie foe
Lourt Syshemnr eaete toldme pullmy gas
Dips Baer et e/ to ade are we to/d Ain

Vo. MB} |BUS Code 2V® ty fe VS Du}

ee

Db Oey Cape hes iseae:

 
Case 1:20-cv-00098-CG-MU Document1 Filed 02/20/20 Page5of7 PagelD#:5

The. ele seat Was aw Ju 75e Sar Fre 9772 be.) AL

lovet Jy Be~ ond fald m< bo pull any put
Jour ed tered ¢ey pogdte. ie EAS Ak alr

Wo 12? US Cocle 24a

 

 
Case 1:20-cv-00098-CG-MU Document1 Filed 02/20/20 Page6of7 PagelD#: 6

februs-, 16,2086

Z22 2

Loney 193 ¢emne 7.

 
agian ee “oy

Pi ke: MiSRILE Vai. “aes

Case 1:20-cv-00098-CG- MU Document 1 Filed Ce coe Page. 7of7 PagelD #: 7

 

23 PER 2020 PRO L

[JS district Court
Southern District of A LALAMA

[SS Sr Joseph Street
Jrobil Ai 36608

His fAHDA gf eafoaglf goog AA) peaDl ede yof Uda gf gglyon] eee fgg

{3
qi
mn
i!
i
i}
mn
fy
fi
ui
uy
